DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s arguments, see pages 2-3 of Discussion of Claim Interpretation under 35 USC 112(f), filed 12/30/2020, with respect to claims 1 and 9 have been fully considered and are persuasive.  The 112(f) Claim Interpretation of claims 1 and 9 has been withdrawn.
Applicant’s arguments, in the amendment filed 12/30/2020 with respect to the rejections of Claims 1-2, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et. al (US PGPub No. 2018/0276454) in view of Ishida (US PGPub No. 2018/0217731), have been considered but are moot because the new ground of rejection necessitated by the following NEW limitation “comparing the feature similarity with a threshold value to obtain a comparison result, wherein the threshold value is generated according to a face recognition error rate, wherein the threshold value of the feature similarity is defined when the face recognition error rate approximates zero;”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Saravana et al. (Facial Expression based Person Authentication, 2014, International Journal of Computer Applications, Volume 94). Claims 1-7, 9-15, and 17 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-2, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et. al (US PGPub No. 2018/0276454) in view of Ishida (US PGPub No. 2018/0217731) and Saravana et al. (Facial Expression based Person Authentication, 2014, International Journal of Computer Applications, Volume 94).
Regarding claim 1, Han teaches a method for enhancing face recognition (para. [0005], "In one general aspect, a processor implemented facial verification method includes detecting a face region in an input image,"), comprising: receiving a face image, and obtaining a feature of the face image from a feature extractor (para. [0007], "The performing of the verification with respect to the detected face region and the second registration information may include extracting a feature of the input image based on a difference between image information of the detected face region and a reference image that includes the reference image information,"); registering the face image to set the feature of the face image as a first recognition feature (para. [0047], "A valid user registers, in advance, a face of the valid user in the computing apparatus 120 in a face registration process," para. [0092], "The computing apparatus 120 determines the user authentication to be a success or a failure based on a result of comparing the extracted feature and the example registered feature, of a valid user, registered in a face registering process, e.g., of the same or different computing apparatus 120."); performing a synthesis operation on the face image according to at least one first adjustment parameter to generate a synthetic image, and obtaining a feature of the synthetic image from the feature extractor (para. [0017], "A generating of the synthesized image may include generating the synthesized image by combining the image information of the detected face region and image information," para. [0019], "The verification operation with respect to the synthesized image and the first registration information may include extracting a feature of the synthesized image using a feature extractor."): comparing the first recognition feature with the feature of the synthetic image to obtain a feature similarity (para. [0019], "determining whether the facial verification of the input image is successful based on a result of comparing the extracted feature and a registered feature"). Han does teach comparing the feature similarity with a threshold value to obtain a comparison result, wherein the threshold value is generated according to a face recognition error rate, wherein the threshold value of the feature similarity is defined when the face recognition error rate approximates zero; and registering the synthetic image when the comparison result indicates that the feature similarity is less than or equal to the threshold value.
Saravanan teaches comparing the feature similarity with a threshold value to obtain a comparison result, wherein the threshold value is generated according to a face recognition error rate, wherein the threshold value of the feature similarity is defined when the face recognition error rate approximates zero (where the threshold value defined by the error rate is “The equal error rate for person authentication using normal face is 0.32% at threshold value 0.73 and smile facial expression is 0.4% at threshold value 0.83. To compare the performance of facial expression based person authentication system, the equal error rate with its corresponding threshold values are shown in table 2. Lower equal error rate implies better performance”, see Experimental Results). Saravanan does not registering the synthetic image when the comparison result indicates that the feature similarity is less than or equal to the threshold value.
Ishida teaches a display controlling method comprising: registering the synthetic image when the comparison result indicates that the feature similarity is less than or equal to the threshold value (para. [0063], "When similarity is less than the threshold value, the extracted face image is registered in the face dictionary database as a new face with a new individual ID.").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Ishida’s and Saravana’s teachings with Han’s invention because Ishida’s teachings allows for new unregistered faces to be include in the database and allows to the faces to be pass the facial verification in future uses, improving the accuracy of the (“Equal error rate was used to calculate the performance of the person authentication system. Equal error rate for person authentication using normal face is 0.32% at threshold value 0.73 whereas with smile facial expression it is 0.4% at threshold value 0.83. The person authentication system would be considered more efficient if the equal error rate value was lower”, see Conclusion).
Regarding claim 2, Han teaches the method as explained in claim 1 above, wherein registering the face image comprises: storing the first recognition feature and the face image (para. [0092], "the computing apparatus 120 stores, e.g., locally, remotely, or in a cloud storage, resulting registered information to identify the valid user. For example, a face image of a valid user or a feature extracted from the face image may be stored as registration information of the valid user.").
	Regarding claim 9, Han teaches (Figure 10 element 1310, 1350) a face recognition system (para. [0034], "In one general aspect, a facial verification apparatus includes") comprising: a camera, configured to extract a face image (para. [0100], "The input image is obtained by an image acquirer, for example, a digital still camera and a video camera."); a feature extractor, coupled to the camera and configured to receive the face image and obtain a feature of the face image (para. [0024], "The neural network may include a common feature extractor including one or more trained neural network layers configured to receive the detected face"); and an image processor, coupled to the camera and the feature extractor, wherein the image processor is configured to (para. [0176], "The processor 1310 is configured to perform one or more, any combination, or all operations described with reference to FIGS. 1 through 12 and 14."): register the face image to set the feature of the face image as a first recognition feature (para. [0047], "A valid user registers, in advance, a face of the valid user in the computing apparatus 120 in a face registration process,” para. [0092], "The computing apparatus 120 determines the user authentication to be a success or a failure based on a result of comparing the extracted feature and the example registered feature, of a valid user, registered in a face registering process, e.g., of the same or different computing apparatus 120."); perform a synthesis operation on the face image according to at least one first adjustment parameter to generate a synthetic image and obtain a feature of the synthetic image from the feature extractor (para. [0017], "A generating of the synthesized image may include generating the synthesized image by combining the image information of the detected face region and image information,"; para. [0019], "The verification operation with respect to the synthesized image and the first registration information may include extracting a feature of the synthesized image using a feature extractor,"); compare the first recognition feature with the feature of the synthetic image to obtain a feature similarity (para. [0019], "determining whether the facial verification of the input image is successful based on a result of comparing the extracted feature and a registered feature"); 

    PNG
    media_image1.png
    462
    706
    media_image1.png
    Greyscale

Figure 13
Han fails to teach compare the feature similarity with a threshold value to obtain a comparison result, wherein the threshold value is generated according to a face recognition error rate, wherein the threshold value of the feature similarity is defined when the face recognition error rate approximates zero; and register the synthetic image when the comparison result indicates that the feature similarity is less than or equal to the threshold value.
wherein the threshold value of the feature similarity is defined when the face recognition error rate approximates zero (where the threshold value defined by the error rate is “The equal error rate for person authentication using normal face is 0.32% at threshold value 0.73 and smile facial expression is 0.4% at threshold value 0.83. To compare the performance of facial expression based person authentication system, the equal error rate with its corresponding threshold values are shown in table 2. Lower equal error rate implies better performance”, see Experimental Results). Saravana does not teaches register the synthetic image when the comparison result indicates that the feature similarity is less than or equal to the threshold value. 
Ishida teaches a display controlling method comprising: registering the synthetic image when the comparison result indicates that the feature similarity is less than or equal to the threshold value (para. [0062-63], "The image analysis unit 904 first compares the face image extracted in Step03 with a representative face image stored in a face dictionary database for each individual ID in terms of similarity. An ID of which similarity is greater than or equal to a threshold value and the highest is regarded as an ID of the extracted face image. When similarity is less than the threshold value, the extracted face image is registered in the face dictionary database as a new face with a new individual ID.", where the synthetic image is the exacted face image from the user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Saravana’s and Ishida’s teachings with Han’s invention because Ishida’s teachings have the advantage of new unregistered faces being include in the database and allows to the faces to be pass the facial verification in future uses, improving the accuracy of the apparatus in future uses (see para 0060-65 for Ishida explaining the advantage of registering faces to dictionary database). Saravana’s teachings have the advantage of the authentication system (“Equal error rate was used to calculate the performance of the person authentication system. Equal error rate for person authentication using normal face is 0.32% at threshold value 0.73 whereas with smile facial expression it is 0.4% at threshold value 0.83. The person authentication system would be considered more efficient if the equal error rate value was lower”, see Conclusion).
Regarding claim 10, Han teaches (Figure 13 element 1340) the system as explained for claim 9 above, further comprising: a memory, coupled to the image processor, the memory being configured to store the first recognition feature and the face image (para. [0092], "For example, a face image of a valid user or a feature extracted from the face image may be stored as registration information of the valid user.").
Regarding claim 17, Han teaches (Figure 13 element 1310, Fig 4 element 420) the system as explained for claim 9, wherein the feature extractor is integrated in the image processor or integrated in a cloud server (Under BRI, integrated means to operate within something.) ("The processor 1310 is configured to perform one or more, any combination, or all operations described with reference to FIGS. 1 through 12 and 14.").

    PNG
    media_image2.png
    404
    446
    media_image2.png
    Greyscale

Figure 4
3 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Han et. al (US PGPub No. 2018/0276454) in view of Matsui et. (Bayesian Face Recognition using a Markov Chain Monte Carlo Method, 2004, IEEE Computer Society, Volume 3, 918-921).
Regarding claim 3, Han teaches the method as explained for claim 1 above.
Han fails to teach, wherein the at least one first adjustment parameter is generated by use of at least one of a Monte Carlo algorithm and a genetic algorithm. 
Matsui teaches a face recognition method, wherein the wherein the at least one first adjustment parameter is generated by use of at least one of a Monte Carlo algorithm and a genetic algorithm (Under BRI, the claim is interpret as the parameter is generated by a Monte Carlo or a genetic algorithm) ("A new algorithm is proposed for face recognition by a Bayesian framework Posterior distributions are computed by Markov chain Monte Carlo (MCMC).").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Matsui’s teachings with Han’s invention because in the study referenced, the use of Monte Carlo provides superior result for detecting face recognition. Therefore, one could include said teachings to provide similar results in the claim invention.
Regarding claim 11, Han teaches the method as explained for claim 1 above.
Han fails to teach, wherein the at least one first adjustment parameter is generated by use of at least one of a Monte Carlo algorithm and a genetic algorithm. 
Matsui teaches a face recognition method, wherein the wherein the at least one first adjustment parameter is generated by use of at least one of a Monte Carlo algorithm and a genetic algorithm (Under BRI, the claim is interpret as the parameter is generated by a Monte Carlo or a genetic algorithm) ("A new algorithm is proposed for face recognition by a Bayesian framework Posterior distributions are computed by Markov chain Monte Carlo (MCMC).").
.
Claim 4 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han et. al (US PGPub No. 2018/0276454) in view of Mitarai (US PGPub No. 2010/0329556).
Regarding claim 4, Han teaches the method as explained for claim 1 above.
Han fails to teach, wherein the synthesis operation is to change a contrast, brightness and simulate rotating angles of the face image according to the at least one first adjustment parameter.
Mitarai teaches an image inversion and pattern recognition method, wherein the synthesis operation is to change a contrast, brightness and simulate rotating angles of the face image according to the at least one first adjustment parameter (para. [0080], "The face images held in the face image database 75 are preferably normalized to almost the same size and rotation angle, and their brightness and contrast are also preferably adjusted to almost the same conditions.").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Mitarai’s teachings with Han’s invention to ensure all images that are being processed in the method to be normalized and share similar composition, allowing for the images to have comparison done on them.
Regarding claim 12, Han teaches the system as explained for claim 9 above.
Han fails to teach, wherein the synthesis operation is to change a contrast, brightness and simulate rotating angles of the face image according to the at least one first adjustment parameter.
Mitarai teaches an image inversion and pattern recognition system, wherein the synthesis operation is to change a contrast, brightness and simulate rotating angles of the face image according to the at least one first adjustment parameter (para. [0080], "The face images held in the face image database 75 are preferably normalized to almost the same size and rotation angle, and their brightness and contrast are also preferably adjusted to almost the same conditions.").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Mitarai’s teachings with Han’s invention to ensure all images that are being processed in the method to be normalized and share similar composition, allowing for the images to have comparison done on them.
Claim 5 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Han et. al (US PGPub No. 2018/0276454) in view of Rambach et al. (US PGPub No. 2017/0206403).
Regarding claim 5, Han teaches the method as explained for claim 1 above.
Han fails to teach, wherein the synthesis operation is to cover a part of area of the face image with a cover image according to the at least one first adjustment parameter.
Rambach teaches a method of recognizing face image nodes, wherein the synthesis operation is to cover a part of area of the face image with a cover image according to the at least one first adjustment parameter (para [0062], "As used herein, a "FM image" should be expansively construed to cover a part of a face image in which is depicted a particular face module of a predetermined group of face modules (e.g. eyes, ears, nose, mouth, etc.).").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Rambach’s teachings with Han’s invention to  adapt to the problem of faces changing frequently (para. [0005], "Apart from that, people change their appearance regularly, for instance, by wearing glasses or hats, or growing beards. A person's face also changes with the person's age.").
Regarding claim 13, Han teaches the system as explained for claim 9 above.
Han fails to teach, wherein the synthesis operation is to cover a part of area of the face image with a cover image according to the at least one first adjustment parameter.
(para [0062], "As used herein, a "FM image" should be expansively construed to cover a part of a face image in which is depicted a particular face module of a predetermined group of face modules (e.g. eyes, ears, nose, mouth, etc.).").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Rambach’s teachings with Han’s invention to adapt to the problem of faces changing frequently (para. [0005], "Apart from that, people change their appearance regularly, for instance, by wearing glasses or hats, or growing beards. A person's face also changes with the person's age.").
Claim 6-7 and 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Han et. al (US PGPub No. 2018/0276454) in view of Park et al. (US PGPub No. 2007/0172099).
Regarding claim 6, Han teaches the method as explained for claim 1 above.
Han fails to teach, wherein the step of registering the synthetic image comprises: setting the feature of the synthetic image as a second recognition feature; and storing the second recognition feature.
Park teaches a scalable face recognition, wherein the step of registering the synthetic image comprises: setting the feature of the synthetic image as a second recognition feature (para. [0070], “Referring to FIG. 5, the similarity measurement unit 520 measures a similarity by comparing a plurality of output vectors respectively provided by the DFT-based LDA units 510 with an output vector obtained from a reference image.”); and storing the second recognition feature (para. [0070], The output vector obtained from the reference image may be obtained in advance through training and may be stored in the similarity measurement unit 520.)

Regarding claim 7, Han teaches the method as explained for claim 1 above.
Han fails to teach, when the comparison result indicates that the feature similarity is higher than the threshold value, performing the synthesis operation on the face image according to at least one second adjustment parameter to generate another synthetic image.
Park teaches a scalable face recognition, where the comparison result indicates that the feature similarity is higher than the threshold value (para. [0043], The weight value w.sub.i may be set according to the environment to which the face recognition apparatus 100 is applied in such a manner that a weight value allocated to a score obtained by a classifier 134 that is expected to achieve high performance is higher than a weight value allocated to a score obtained by a classifier 134 that is expected to achieve low performance.), performing the synthesis operation on the face image according to at least one second adjustment parameter to generate another synthetic image (para. [0042], “The fusion unit 140 fuses the similarities provided by the multi-analysis unit 130, thereby obtaining a final similarity for the face image included in the input image.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Park’s teachings with Han’s invention to reduce the influence of different variations of images when conducting facial recognition, thus the method becomes more accurate by having a one common similarity image.
Regarding claim 14, Han teaches the system as explained for claim 10 above.

Park teaches a scalable face recognition, wherein the operation that the image processor registers the synthetic image comprises that the image processor sets the feature of the synthetic image as a second recognition feature (para. [0070], “Referring to FIG. 5, the similarity measurement unit 520 measures a similarity by comparing a plurality of output vectors respectively provided by the DFT-based LDA units 510 with an output vector obtained from a reference image.”) and stores the second recognition feature in the memory (para. [0070], The output vector obtained from the reference image may be obtained in advance through training and may be stored in the similarity measurement unit 520.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Park’s teachings with Han’s invention to include multiple features to counter the against variations in the environment to which the face recognition techniques are applied.
Regarding claim 15, Han teaches the system as explained for claim 1 above.
Han fails to teach, when the comparison result indicates that the feature similarity is higher than the threshold value, performing the synthesis operation on the face image according to at least one second adjustment parameter to generate another synthetic image.
Park teaches a scalable face recognition, where the comparison result indicates that the feature similarity is higher than the threshold value (para. [0043], The weight value w.sub.i may be set according to the environment to which the face recognition apparatus 100 is applied in such a manner that a weight value allocated to a score obtained by a classifier 134 that is expected to achieve high performance is higher than a weight value allocated to a score obtained by a classifier 134 that is expected to achieve low performance.), performing the synthesis operation on the face image according to at least one second adjustment parameter to generate another synthetic image (para. [0042], “The fusion unit 140 fuses the similarities provided by the multi-analysis unit 130, thereby obtaining a final similarity for the face image included in the input image.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Park’s teachings with Han’s invention to reduce the influence of different variations of images when conducting facial recognition, thus the method becomes more accurate by having a one common similarity image.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P KELLOGG whose telephone number is (571)272-6471.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS P KELLOGG/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664